The question presented in this case is not whether a promise can or cannot be implied as a matter of law from the mere fact of benefits received (Concord Coal Co. v. Ferrin, 71 N.H. 33, 36), nor whether the law will or will not presume from the delivery of money that the transaction was a loan, rather than a gift or the payment of a debt (Coburn v. Storer,67 N.H. 86, 87), but is whether there was any evidence from which the jury could reasonably infer that it was a loan.
There was evidence that in 1898 the plaintiff received from her sister's estate $525, which under our statute she was entitled to hold to her separate use, free from the interference or control of the defendant (P.S., c. 176, s. 1; Clough v. Russell, 55 N.H. 279; Houston v. Clark,50 N.H. 479, 482); that the defendant had previously purchased a farm for a home, which was subject to a mortgage; that at the time in question there was due on the mortgage debt about $1,300; that at the defendant's request the plaintiff let him have the $525 received from the sister's estate, for the purpose of making a payment on this debt; that she understood it was a loan, expected the money would be repaid, and did not know how the defendant could understand it in any other way.
From this evidence the jury could find that there was a mutual understanding between the husband and wife that the transaction *Page 562 
was a loan. Bickford v. Dane, 58 N.H. 185, 186; Page v. Snell, 59 N.H. 531; Clark v. Sanborn, 68 N.H. 411, 412. The motion for a nonsuit was properly denied.
Exception overruled.
All concurred.